FORM 10-Q/A Amendment No. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-11257 CHECKPOINT SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 22-1895850 (State of Incorporation) (IRS Employer Identification No.) One Commerce Square, 2005 Market Street, Suite 2410, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) 856-848-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 28, 2011, there were 40,087,972 shares of the Company’s Common Stock outstanding. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly Report Form 10−Q for the period ended March 27, 2011 (“Form 10−Q”), as filed with the Securities and Exchange Commission on May 4, 2011, is to furnish Exhibit 101 to the Form 10−Q, which provides certain items from our Form 10−Q formatted in eXtensible Business Reporting Language (“XBRL”). No other changes have been made to the Form 10−Q other than the furnishing of the exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHECKPOINT SYSTEMS, INC. May 4, 2011 /s/ Raymond D. Andrews Raymond D. Andrews Senior Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit 101.INS** XBRL Instance Document Exhibit 101.SCH** XBRL Taxonomy Extension Schema Document Exhibit 101.CAL** XBRL Taxonomy Calculation Linkbase Document Exhibit 101.DEF** XBRL Taxonomy Definition Document Exhibit 101.CAL** XBRL Taxonomy Label Linkbase Document Exhibit 101.DEF** XBRL Taxonomy Presentation Linkbase Document ** furnished herewith
